Detailed Action

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim limitations of “a body opening” as seen in line 3 of each of claims 1 and 9 is written as if there is a second body or lacks antecedent basis for the body detailed in line 2 of each of claims 1 and 9. It appears that applicant is claiming an opening in the body and it is recommended that applicant amend each of claims 1 and 9 in line 3 respectively to change “a body opening into the reservoir” to - -a body opening, opening into the reservoir- - or other similar language. 

Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0234249 to Gaze in view of U.S. Patent Application Publication No. 2010/0006572 to Chiou.
Referring to claims 1, 9-12 and 19-20, Gaze discloses a bird feeder comprising, a body – at 12, extending from a proximal end to a distal end – see at 14 and 18, the body defining a reservoir – see interior of 12, a body opening into the reservoir – see top opening proximate 18, the opening disposed at the proximal end of the body – see figures 2-3, a cap assembly – at 20, including a cap base – at 50, connected to the body at the proximal end and covering the body opening – see figures 1-3, the cap base – at 50, connected to the body – at 12,18, using a mount – see figures 1-3 and paragraph [0048] detailing adhesive, friction fit or other attachment, the cap releasably connected to a lid – at 54 – see at 55-56 in figures 1-3, at a first side in a closed position – see at 55,56 in figures 1-3, the cap having a cap opening – see top opening of 50 in figures 2-3, the cap opening providing access to the reservoir – see top of 50 connected to 12 in figures 1-3, the lid – at 54, of the cap assembly – at 20, configured to disconnect from the first side of the cap base – at 50 – see disconnecting via opening of the lid as seen in figures 1-3, the lid – at 54, moving from the closed position to the open position along a rotation path created by a hinge – at 55,56, at a second side of the cap base – see figures 1-3, the open position providing access to the reservoir through the cap opening – see at 12,50,54 in figures 1-3. Gaze does not disclose a lid arm of the mount extending proximally along an inner surface of the cap base and releasably connecting a lid to the cap base at a first side in a closed position, a release button/releasor disposed on the lid arm and extending through a releaser opening defined in the cap base, the release button/releasor configured to displace the lid arm inwardly into a cap opening and away from the cap base, the lid of the cap assembly configured to disconnect from the first side of the cap base in response to the lid arm displacing inwardly, a spring assembly having a spring bias, the spring assembly configured to move the lid from the closed position to an open position using the spring bias of a spring assembly upon the release of the lid and the lid held in the open position by the spring bias. Chiou does disclose a lid arm – 42, of the mount – at 23 and/or inside of 2, extending proximally along an inner surface of the cap base – inner surface of 2 – see figures 2,4 and 6-8, and releasably connecting a lid – at 3, to the cap base – at 2, at a first side in a closed position – see figures 2, 6 and 8, a release button/releasor – at 40,41,400,401, disposed on the lid arm – at 42 – see figures 2-4 and 6-8, and extending through a releaser opening – see opening in 2 proximate 23 as seen in figures 2-4 and 8, defined in the cap base – at 2 – see figures 2-4 and 8, the release button/releasor configured to displace the lid arm inwardly into a cap opening – at the top of item 2, and away from the cap base – see figures 2-4 and 8 and paragraph [0022] detailing movement of the arm to and away from the cap base during operation, the lid – at 3, of the cap assembly configured to disconnect from the first side of the cap base in response to the lid arm displacing inwardly – see figures 2-8 and paragraph [0022] (it is noted that applicant has not positively recited that the lid is disconnected in response to the lid arm moving away from the cap base), a spring assembly  having a spring bias – at 51, the spring assembly – at 51, configured to move the lid – at 3, from the closed position to an open position using the spring bias of a spring assembly upon the release of the lid – see figures 2-8 and paragraphs [0020] thru [0022], and the lid held in the open position by the spring bias – see figures 2-8 and paragraphs [0020] thru [0022]. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Gaze and add the cap and lid with release button/releasor as detailed by Chiou, so as to yield the predictable result of allowing for the user to more easily open the lid to more easily access the interior of the device as desired. 
Referring to claim 2, Gaze as modified by Chiou further discloses the lid – at 3, includes a latch – at 310, that releasably connects to the-lid arm in the closed position – see figures 2-4 and 8 of Chiou. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Gaze and add the cap and lid with release button/releasor as detailed by Chiou, so as to yield the predictable result of allowing for the user to more easily open the lid to more easily access the interior of the device as desired.
Referring to claims 3 and 13, Gaze as modified by Chiou further discloses the cap assembly – at 50, includes a roof – top of 50, extending outwardly transverse to a length of the body – at 12 – see figures 2-3 and 6-7 of Gaze.
Referring to claims 4 and 14, Gaze as modified by Chiou further discloses the hinge includes a pin – at 56, inserted through at least one lid protrusion – see lid portion of 55 in figure 3 of Gaze, and at least one cap base protrusion – see base protrusion of 55 in figure 3 of Gaze.
Referring to claims 5 and 15, Gaze as modified by Chiou further discloses the body includes one or more access ports – at 22, disposed along a length of the body –  at 12, and providing access to the reservoir – at the interior of 12 – see figures 1-4 and 6-7 of Gaze.
Referring to claims 6 and 16, Gaze as modified by Chiou further discloses one or more perches – at 40,140, are disposed relative to each of the one or more access ports – at 22 – see figures 1-4 and 6-7 of Gaze.
Referring to claims 7 and 17, Gaze as modified by Chiou further discloses each of the one or more perches includes a surface having a perch opening – at openings between arms – at 43-46 of the perch – at 40, and a projection – arms – at 43-46 of 40, the surface and the projection being continuous – see figures 1-4 of Gaze.
Referring to claims 8 and 18, Gaze as modified by Chiou further discloses the cap assembly – at 2, is connected to an adjustable hanger – at 11 – see figures 1-3 of Gaze.

Conclusion

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to bird feeders and/or devices with pivoting lids in general:
	U.S. Pat. No. 5,215,039 to Bescherer – shows bird feeder
	U.S. Pub. No. 2006/0016400 to Rich et al. – shows bird feeder
	U.S. Pat. No. 9,004,007 to Faunce et al. – shows bird feeder
	U.S. Pat. No. 9,481,515 to Yang et al. – shows device with pivoting lid

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643